Case 3:18-cv-15546-MAS-DEA Document 1 Filed 11/01/18 Page 1 of 7 PageID: 1



    Jb 9640
                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY

    JOHN P. BRENNAN, JR., ESQUIRE
    Avon Professional Building
    43 Main Street, Suite 1B
    Avon-By-The-Sea, New Jersey 07762
    (732) 974-9234
    Attorney for plaintiff, Cheryl McGarry
    ____________________________________
    Cheryl McGarry                         :
                            Plaintiff      :
    v                                      :
                                           :Civil Action No.
    JERSEY SHORE PODIATRIC                 :
    ASSOCIATES, PA AND JOHN DOES 1-5 :
                            Defendants     :COMPLAINT AND JURY DEMAND
    ____________________________________:Document Electronically Filed

           By her counsel, John P. Brennan, Jr., Esquire, plaintiff, Cheryl McGarry, residing at 902

    Claridge Drive, Spring Lake Heights, New Jersey 07762, by way of Complaint against

    defendants, Care One at Wall, LLC and John Does 1-5, that the defendants violated federal Fair

    Labor Standards Act, 29 U.S.C. §201 et seq (“FMLA”) and the New Jersey Minimum Wage and

    Hour Law, N.J.S.A. 34:11-56(a) et seq. (“NJMWHL”) by depriving plaintiff of pay for overtime

    hours worked for defendants’ enterprise and retaliating against the plaintiff. Plaintiff also

    complains she was retaliated against for protected whistle blowing activities in violation of the

    New Jersey Conscientious Employee Protection Act, NJSA 34:19-1 et seq.(“NJCEPA”)

    Plaintiff also claims that she has been discriminated under the New Jersey Law Against

    Discrimination (“NJLAD”) on the basis of her age. Plaintiff, with more particularity, says:

                                              THE PARTIES

    1. Plaintiff, Cheryl McGarry, residing at 902 Claridge Drive, Spring Lake Heights, New Jersey



                                                    -1-
Case 3:18-cv-15546-MAS-DEA Document 1 Filed 11/01/18 Page 2 of 7 PageID: 2



    07762 was an employee of defendants, Care One at Wall, LLC and John Does 1-5, for all periods

    relevant to this Complaint.

    2. Defendant, Care One at Wall, LLC, is a New Jersey limited liability company, with a main

    business address of 173 Bridge Plaza N Fort Lee, NJ 07024 and facility address of 2621 Highway

    138, Wall, New Jersey 07719 was the employer of the plaintiff, Cheryl McGarry, for all periods

    relevant to this Complaint.

    3. Defendants, John Does 1-5, fictitious names, real names presently unknown, are the

    owner/operators of defendant Care One at Wall, LLC, the person(s) responsible for hiring and

    firing employees for Care One at Wall, LLC and is otherwise a responsible employer of plaintiff,

    Cheryl McGarry, under the FMLA, NJMWL, NJCEPA and NJLAD.

                                              JURISDICTION

    4. This Complaint raises federal questions stemming from the defendants’ violation of the federal

    Fair Labor Standards Act, 29 U.S.C. §201 et seq (“FMLA”). This Court has subject matter

    jurisdiction pursuant to 28 U.S.C. §§ 1331, 1343(4). With respect to the ancillary claims, this

    Court has pendent jurisdiction over them pursuant to 28 U.S.C. § 1367 as they arise from the

    same nucleus of operative facts as the claims for which federal jurisdiction has been properly

    asserted. Finally, as all he parties reside or conduct their business in this judicial district, the

    Court has personal jurisdiction over each of them.

    5. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b).

                                         FACTUAL AVERMENTS

    6. In or about October 2004 plaintiff, Cheryl McGarry, was hired as an employee by defendants,

    Care One at Wall, LLC and John Does 1-5 to work as a certified nursing assistant. After several



                                                      -2-
Case 3:18-cv-15546-MAS-DEA Document 1 Filed 11/01/18 Page 3 of 7 PageID: 3



    promotions she held the title of Payroll Benefits Coordinator. She left in January 2016 for a

    different position. She returned to Care One at Wall in October 2016 as Staffing Coordinator. As

    Staffing Coordinator plaintiff was a work clock hourly full-time employee.

    7. In May 2018, plaintiff’s new immediate supervisor, Marivic Vanover, Director of Nursing,

    began demanding Plaintiff to work overtime hours off the clock for the defendants, Care One at

    Wall, LLC and John Does 1-5.

    8. Defendants, Care One at Wall, LLC and John Does 1-5 have failed and refused to pay and

    compensate plaintiff, Cheryl McGarry, for the overtime hours she worked and was employed by

    them.

    9. On Thursday, July 19, 2018 in the dining room at Care One Wall Township, Plaintiff

    informed Joanne Pagliuca, Employment Coordinator Human Resources for defendant, Care One

    at Wall, LLC about the illegal behavior.

    10. On August 6, 2018, Defendants suspended plaintiff from her position without warning or

    explanation. On August 11, 2018, defendants terminated the plaintiff’s employment.

    11. Plaintiff is 54 years of age. Her replacement is at least 20 years younger.

                                    FIRST COUNT
                     FAIR LABOR STANDARDS ACT, 29 U.S.C. §201 ET SEQ


    12. Plaintiff, Cheryl McGarry, reiterates each and every allegation contained in Paragraphs 1 to

    11 as if set forth more fully here.

    13. The defendants’ failure to pay and compensate the plaintiff constitutes a violation of the Fair

    Labor Standards Act, 29 U.S.C. §201 et seq.

    14. Defendant’s change of the terms and condition of employment, suspension and termination of



                                                   -3-
Case 3:18-cv-15546-MAS-DEA Document 1 Filed 11/01/18 Page 4 of 7 PageID: 4



    the plaintiff were in retaliation to her exercise of her rights under the law.

    15. As a result of the defendants’ violation of the FLSA, the plaintiff has been damaged.

    WHEREFORE, plaintiff, Cheryl McGarry, demands judgment, jointly and severally, against

    defendants, Care One at Wall, LLC and John Does 1-5, for:

    a. for a preliminary and permanent injunctive relief requiring the defendant to restore Mrs. Gee to

    her employment, without loss of seniority or benefit and with full reimbursement of back wages

    and prohibiting the defendants from future acts of discrimination;

    b. damages, compensatory, liquidated and incidental,

    c. attorneys fees and costs of suit.

                            SECOND COUNT
      NEW JERSEY MINIMUM WAGE AND HOUR LAW, N.J.S.A. 34:11-56(A) ET SEQ.


    16. Plaintiff, Cheryl McGarry, reiterates each and every allegation contained in Paragraphs 1 to

    15 as if set forth more fully here.

    17. The defendants’ failure to pay and compensate the plaintiff constitutes a violation of the

    New Jersey Minimum Wage and Hour Law, N.J.S.A. 34:11-56(a) et seq.

    18. Defendant’s change of the terms and condition of employment, suspension and termination

    of the plaintiff were in retaliation to her exercise of her rights under the law.

    19. As a result of the defendants’ violation of the NJMWHL the plaintiff has been damaged.

    WHEREFORE, plaintiff, Cheryl McGarry, demands judgment, jointly and severally, against

    defendants, Care One at Wall, LLC and John Does 1-5,

    a. for a preliminary and permanent injunctive relief requiring the defendant to restore Mrs. Gee to

    her employment, without loss of seniority or benefit and with full reimbursement of back wages



                                                      -4-
Case 3:18-cv-15546-MAS-DEA Document 1 Filed 11/01/18 Page 5 of 7 PageID: 5



    and prohibiting the defendants from future acts of discrimination;

    b. damages, compensatory, liquidated and incidental,

    c. attorneys fees and costs of suit.

                                      THIRD COUNT
                         NEW JERSEY LAW AGAINST DISCRIMINATION
                                     N.J.S.A. 10:5-1 et seq.


    20. Plaintiff, Cheryl McGarry, reiterates each and every allegation contained in Paragraphs 1 to

    20 as if set forth more fully here.

    21. Mrs. McGarry is a member of a “protected group” and is a protected “employee” and

    defendants are covered “employer” for purposes of applying the New Jersey Law Against

    Discrimination.

    22. Mrs. McGarry was qualified for her job and her job performance met the legitimate

    expectations of her employer, the defendants.

    23. Defendants discriminated and committed unlawful employment practices against Mrs.

    McGarry including termination, based upon her age.

    24. The defendants sought candidates to replace and did replace Mrs. McGarry. Defendants

    treated Mrs. McGarry disparately to other similarly situated employees.

    25. Defendants’ conduct violates the New Jersey Law Against Discrimination, N.J.S.A. 10:5-1.

    WHEREFORE, plaintiff, Cheryl McGarry, demands judgment, jointly and severally, against

    defendants, Care One at Wall, LLC and John Does 1-5, for:

    a. Preliminary and permanent injunctive relief requiring the defendant to restore Mrs. McGarry

    to her employment, without loss of seniority or benefit and with full reimbursement of back

    wages and prohibiting the defendants from future acts of discrimination;


                                                    -5-
Case 3:18-cv-15546-MAS-DEA Document 1 Filed 11/01/18 Page 6 of 7 PageID: 6



    b. Damages, compensatory, punitive and incidental

    c. Statutory attorneys fees;

    d. Interest - prejudgment and post-judgment;

    e. Costs of suit;

    f. Such other relief as the Court deems equitable and just.

                                 FOURTH COUNT
               NEW JERSEY CONSCIENTIOUS EMPLOYEE PROTECTION ACT
                                - NJSA 34:19-1et seq


    26. Plaintiff, Cheryl McGarry, reiterates each and every allegation contained in Paragraphs 1 to

    25 as if set forth more fully here.

    27. Plaintiff, Cheryl McGarry, reasonably believed that her being deprived of being paid for off

    clock after time work was (a) in violation of a law or rule or regulation issued under the law or

    (b) incompatible with a clear mandate of public policy concerning health, safety, or welfare.

    28. Plaintiff, Cheryl McGarry, “blew the whistle” by reporting the wrongful activity, policy and

    practice to Joanne Pagliuca, Employment Coordinator Human Resources.

    29. As a result of Mrs. McGarry blowing the whistle, she was retaliated against in the terms and

    conditions of her employment and was terminated.

    WHEREFORE, plaintiff, Cheryl McGarry, demands judgment, jointly and severally, against

    defendants, Care One at Wall, LLC and John Does 1-5, for:

    a. Preliminary and permanent injunctive relief requiring the defendant to restore Mrs. McGarry

    to her employment, without loss of seniority or benefit and with full reimbursement of back

    wages and prohibiting the defendants from future acts of discrimination;

    b. Damages, compensatory, punitive and incidental


                                                   -6-
Case 3:18-cv-15546-MAS-DEA Document 1 Filed 11/01/18 Page 7 of 7 PageID: 7



    c. Statutory attorneys fees;

    d. Interest - prejudgment and post-judgment;

    e. Costs of suit;

    f. Such other relief as the Court deems equitable and just.

                                             JURY DEMAND

    Plaintiff, Cheryl McGarry, demands a trial by jury on all issues so triable.

    Dated: November 1, 2018                        /s/ John P. Brennan, Jr.
                                                   ___________________________________
                                                   John P. Brennan, Jr.
                                                   Attorney for plaintiff, Cheryl McGarry




                                                    -7-
